DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: VIDEO GAME WITH A CONTINUOUS BUILD MODE FOR A VIRTUAL CHARACTER.
Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because Figures 2-4 are screens shots containing gradients that when converted to black and white line drawings for publication, will have severe artifacting thereby preventing the communication of Applicant’s invention. Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 2 & 14 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, the claim recites “wherein before” but it is unclear what is meant by this timing language and to what it applies.
Regarding claim 14, the antecedent basis of “the at least one element” is lacking.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 12 & 13 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 1 is directed to a method by claim 12 is directed to a device and claim 13 is directed to an article of manufacture so it is unclear how they further limit the method parent.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 13 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter wherein the claim recites a processing program that is not claimed as embodied in a non-transitory storage medium.  Because Applicant's disclosure is not limited solely to tangible embodiments, the claimed subject matter, given the broadest reasonable interpretation, may be a carrier wave comprises of instructions and is, therefore, non-statutory.  The United States Patent and Trademark Office (USPTO) is obliged to give claims their broadest reasonable interpretation consistent with the specification during proceedings before the USPTO. See In re Zletz, 893 F.2d 319 (Fed. Cir. 1989) (during patent examination the pending claims must be interpreted as broadly as their terms reasonably allow). The broadest reasonable interpretation of a claim drawn to a computer readable storage medium typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable storage media, particularly when the specification is silent. (See MPEP 2111.01).  When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. § 101 as covering non-statutory subject matter (See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter).  
    To overcome this type of rejection, the claims need to be amended to include only the physical computer storage media unassociated with any intangible or non-functional transmission media.  Examiner suggests adding the word -- non-transitory -- to the claim.  Other word choices will be considered but the one proposed shall overcome the rejection.  Appropriate attention is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 11-13 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over non patent literature “Total Annihilation” (video game released by Cavedog at least by 1997) as evidenced by: 
(a) “Total Annihilation” (Wikipedia article describing the game)
[URL:https://en.wikipedia.org/w/index.php?title=Total_Annihilation&oldid=817399084],

(b) “Total Annihilation Manual” (Manual describing the game, “TA-manual” hereafter)
[URL: http://www.replacementdocs.com/download.php?view.937] 

in view of Jung (pub. no. 20190105559).
Regarding claim 1, Total Annihilation discloses an information processing method, applied to a terminal having at least one processor for executing a software application and a screen which is rendered with a graphical user interface (GUI) displaying contents at least partially comprising a game scene comprising at least one virtual character (“You are the Commander of the ARM or the CORE. You possess a matter/antimatter backpack which produces and stores metal and energy. You have one of the most powerful weapons on the battlefield, the Disintegrator Gun. You also have the ability to construct an entire complex of war with your nanolathe”, TA-manual p. 6; “The Battle Map is a top-down 3D perspective of the battlefield’s terrain. The mapped (gray) areas are places your units have explored…ORDERS BUTTON Displays commands available to the unit currently selected…BUILD BUTTON Displays units and structures that the currently selected unit can build”, TA-manual p. 7; “Unit Orders Select a unit by clicking on it with the left mouse button (see Using the Mouse, below, for information on the two mouse options). When a unit is selected, menus appear on the left side of the screen. The menus display either the orders each unit can be given or its build capabilities. 

the method comprising: in response to a trigger event for starting a continuous building mode, controlling the at least one virtual character to enter the continuous building mode; providing at least one model selection control on the GUI, wherein each of the at least one model selection control corresponds to different models to be built, and the at least one model selection control is configured to receive a first touch operation and determine a model to be built corresponding to the first touch operation (“Building Units and Structures Construction units and factories can build other units. Select a mobile construction unit or factory, and press the build button just under the minimap to display the Build menu. Up to six buttons will be displayed, each with a picture showing the unit that can be built. If you move your cursor over these buttons, information about the cost of the unit will appear on the Unit Status Bar at the bottom of the screen. To build a unit, simply click on the corresponding button. You can build multiple units by clicking the button once for each unit to be built. For example, to build five units, click the button five times”, TA-manual p. 12); 

and when determining that the at least one virtual character satisfies a preset condition, building a building corresponding to the model to be built in at least one first building area in the game scene (“TO BUILD A STRUCTURE Use the Commander or a mobile construction unit to build structures. Click on the picture of the structure you wish to build and place the green outline in the desired location. If the square turns red, the structure cannot be built in that location”, TA-manual p. 12; “Resources The two fundamental resources available to you are 
Regarding claim 1, it is noted that Total Annihilation does not disclose the game played using a mobile with a touch screen.  Jung however, teaches playing a real time strategy game on a mobile terminal with a touch screen (“The present invention relates to a method for touch control in a mobile real-time simulation game. Particularly, the present invention relates to a touch control method which can provide a function selected among predetermined functions according to the interval from when a touch has been input to when the next touch is input and the pattern type of input touch. A method for touch control in a simulation game performed using multiple units according to one aspect of the present invention may comprises: a first step for displaying the simulation game through a display unit; a second step for inputting a touch having a first pattern on at least a partial area of the display unit; a third step for inputting a touch having a predetermined function, using the interval between when the touch having the first pattern is input and when the touch having the second pattern is input and the pattern type of the input touch having the first pattern and the input touch having the second pattern”, abstract).
Exemplary rationales that may support a conclusion of obviousness include applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  Here both Total Annihilation and Jung are directed to real time strategy games.  To implement the Total Annihilation game play on a mobile device instead of a PC would be to apply a known technique to a known device ready for improvement to yield a predictable result.  Therefore, it would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to modify Total Annihilation so that it 
Regarding claim 2, Total Annihilation discloses in response to the trigger event for starting the continuous building mode, controlling the at least one virtual character to enter the continuous building mode, the method further comprises: providing a trigger control for starting the continuous building mode on the GUI, the trigger control being configured to control the at least one virtual character to enter the continuous building mode in response to a touch operation (“To build a unit, simply click on the corresponding button. You can build multiple units by clicking the button once for each unit to be built. For example, to build five units, click the button five times”, TA-manual p. 12; a second touch on a corresponding button interpreted to be a trigger).
Claims 11 and 12 are directed to apparatus that implement the method of claim 1 and are rejected for the same reasons as claim 1.
Claim 13 is directed to an article of manufacture containing code that implements the method of claim 1 and is rejected for the same reasons as claim 1.
Regarding claim 15, Total Annihilation discloses the trigger event is a touch operation acting on a blank area or a specific area on the GUI (“To build a unit, simply click on the corresponding button. You can build multiple units by clicking the button once for each unit to be built. For example, to build five units, click the button five times”, TA-manual p. 12; a second touch on a corresponding button interpreted to be a trigger event on a specific area).
Regarding claim 16, Total Annihilation discloses an expression of controlling the at least one virtual character to enter the continuous building mode refers to that a game program currently run by the mobile terminal enters the continuous building mode, or a mobile terminal system enters the continuous building mode, or the at least one virtual character enters the continuous building mode (“You can build multiple units by clicking the button once for each unit to be built. For example, to build five units, click the button five times”, TA-manual p. 12).
Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over non paten literature “Total Annihilation” (video game released by Cavedog at least by 1997) in view of Jung (pub. no. 20190105559)  as applied to claim 1 above, and further in view of Tang et. al. (pub. no. 20180043260).
Regarding claims 19 & 20, it is noted that Total Annihilation does not disclose a model selection control area that is a circumferential arrangement determined in a user defined manner.  Tang however teaches a circumferential selection menu determined in a user defined manner (“Herein, FIG. 3 is a schematic diagram of a UI. FIG. 3 includes: a graphical user interface 100, a skill object 300, a skill ring object formed by an annular area including a skill object 1 to a skill object 8, a function key object 500 for controlling a user to move and launch attack, and a mini map object 600 that can enable a current user to view deployment and layout of two parties (e.g., opposing game teams) in a large map shown in the graphical user interface. The skill ring object includes eight window locations each for placing a skill object. One skill object is placed in each window location, and currently, eight skill objects are placed in total. 

Herein, although a window location may be specifically set according to a user requirement randomly, after the window location is preset, the window location is a determined location on a screen, so that it is convenient for the user to rapidly and easily find the skill ring object”, [0051] & [0052]).
Exemplary rationales that may support a conclusion of obviousness include use of known technique to improve similar devices (methods, or products) in the same way. Here both Total Annihilation and Jung game and Tang are directed to game interfaces on a touch screen.  To use the circular menu of Tang in the Total Annihilation / Jung game would be to use a known technique to improve a similar device in the same way.  Therefore, it would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to modify the game interface to use a circular menu.  To do so would allow selections to be in range of a finger without requiring a user to shift a grip.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE STEFAN GALKA whose telephone number is (571)270-1386.  The examiner can normally be reached on M-F 6-9 & 12-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on 571-270-1344.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LAWRENCE S GALKA/Primary Examiner, Art Unit 3715